831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Luther H. TAYLOR, Defendant-Appellant.
No. 87-5142
United States Court of Appeals, Sixth Circuit.
October 6, 1987.

ORDER
Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel agrees unanimously that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
The defendant appeals the district court's order denying his motions for a new trial and for a reduction of sentence.  He claimed that counsel for the United States knew or should have known that its chief witness, Mr. Arnold, had been branded a perjurer in a previous unrelated case, and that the government should have so informed defendant.  The government denied any such knowledge.


3
Upon review, we conclude that the trial court erred in denying the motion for a new trial without first holding an evidentiary hearing because there is not ample evidence in the record to support its decision to deny the motion.  See United States v. O'Dell, 805 F.2d 637 (6th Cir. 1986).  Specifically, the case is remanded so that the district court may hold an evidentiary hearing in order to determine whether the government knew that its key witness was a perjurer.


4
The defendant has not raised an argument on appeal attacking the district court's denial of the motion for a reduction of sentence.  Therefore, his challenge to the sentence is considered abandoned.  See Hershinow v. Bonamarte, 735 F.2d 264, 266 (7th Cir. 1984); McGruder v. Necaise, 733 F.2d 1146, 1148 (5th Cir. 1984).


5
For these reasons, the district court's judgment denying the motion for a new trial is hereby vacated and the case remanded for additional proceedings.  Rule 9(b)(6), Rules of the Sixth Circuit.